t c memo united_states tax_court theodore skeriotis petitioner v commissioner of internal revenue respondent docket no 13041-05l filed date theodore skeriotis pro_se russell f kurdys for respondent memorandum opinion thornton judge petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination sustaining the filing of a tax_lien with respect to petitioner’s federal income taxes for and respondent filed a unless otherwise indicated all rule references are to the continued motion for summary_judgment and to impose a penalty under sec_6673 we shall grant respondent’s motion for summary_judgment the record establishes or the parties do not dispute the background following in respondent sent petitioner notices of deficiency with respect to petitioner’s taxable years and petitioner received the notices but did not petition the tax_court with respect to these notices respondent assessed the deficiencies and sent petitioner notices of tax due and demand letters on date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date respondent received petitioner’s form request for a collection_due_process_hearing in this request petitioner stated that he would need to see certain documents before i am persuaded that i am legally obligated to pay the taxes at issue the documents requested included a summary record of assessment a copy of the notice_and_demand for payment and the pocket commission of the irs employee who signed the notice of lien continued tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended by letter dated date respondent’s appeals officer informed petitioner that his arguments in his hearing request were either frivolous or groundless or issues that the office of appeals does not consider the letter informed petitioner that the office of appeals would not provide a face-to-face hearing to discuss these issues the letter offered petitioner the option of a hearing by telephone or correspondence in the alternative the letter suggested various legitimate issues that could be discussed in a face-to-face conference and gave petitioner another opportunity to describe the legitimate issues petitioner would want to raise at a face-to-face conference petitioner responded with three more letters requesting additional materials including a copy of the appeals officer’s oath of office on date the appeals_office issued its notice_of_determination sustaining the tax_lien in an attachment to the notice the appeals officer stated that she had verified the proper assessment of petitioner’s liabilities by reviewing respondent’s integrated data retrieval system idrs and also verified that notice_and_demand for payment had been made on date petitioner filed his petition on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 on date petitioner filed a response raising frivolous and groundless arguments discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth except in limited circumstances not relevant here rule generally requires motions to be separately_stated and not joined together we have permitted this joined motion to be filed in the interests of judicial administration see 127_tc_109 n the court has proposed amending rule to clarify that motions should not be joined together unless otherwise permitted by the court press release dated date p specific facts showing that there is a genuine issue for trial rule d sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay taxes after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer may request an administrative hearing before an appeals officer sec_6320 once the appeals officer issues a determination the taxpayer may seek judicial review in the tax_court or a district_court as appropriate sec_6320 sec_6330 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and possible alternative means of collection the existence or amount of the underlying tax_liability may be contested at an appeals_office hearing only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute that tax_liability sec_6330 see 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see sego v commissioner supra pincite other issues we review for abuse_of_discretion id because petitioner received notices of deficiency but failed to petition this court to redetermine the deficiencies petitioner is not entitled in this collection proceeding to challenge his underlying liabilities for and see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite accordingly we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite in his response to respondent’s motion for summary_judgment petitioner’s primary argument appears to be that the notices of deficiency as well as numerous other documents including respondent’s pleadings in this case respondent’s tax_return forms and correspondence that respondent sent to him are invalid because they lack valid office of management and budget numbers petitioner’s argument is without merit see eg 951_f2d_1189 10th cir in making this argument petitioner appears to rely on provisions of the paperwork reduction act of u s c secs 947_f2d_1356 9th cir 127_tc_200 ndollar_figure petitioner assigns as error respondent’s failure to provide him various documents requested in his form and correspondence petitioner’s contention is without merit there is no right to discovery in the appeals hearing which is informal see 115_tc_329 the appeals officer did not abuse her discretion in declining to provide the requested materials to petitioner see 118_tc_365 affd 329_f3d_1224 11th cir petitioner suggests that respondent did not properly assess his taxes for and because he did not receive requested copies of form 23c certificate of assessment or some other summary record of assessment as required by sec_6203 and sec_301_6203-1 proced admin regs we reject petitioner’s argument respondent was not required to use form 23c in making the assessment roberts v commissioner supra pincite the forms certificate of assessments payments other specified matters which are in the record provide presumptive evidence that respondent has validly assessed petitioner’s and liabilities id n furthermore on date respondent issued to petitioner a notice of tax_lien the last page of which set forth among other things petitioner’s name the date of assessment the character of the liability assessed form_1040 the taxable periods and the amounts assessed this information satisfied the requirements of sec_6203 and sec_301_6203-1 proced admin regs see balice v commissioner tcmemo_2005_161 n petitioner complains that he was not given a face-to-face hearing petitioner’s complaint is without merit a face-to- face hearing is not invariably required by sec_6330 the hearing may be conducted by correspondence or telephone see 115_tc_329 summers v commissioner tcmemo_2006_219 petitioner was offered a face-to-face hearing to consider legitimate issues petitioner chose to pursue only frivolous and groundless arguments as asserted in his form and in correspondence with the appeals officer in these circumstances the appeals officer did not abuse her discretion in determining that a face-to-face hearing would not be productive to consider petitioner’s arguments see eg summers v commissioner supra moreover in this proceeding petitioner has raised no legitimate issue that would suggest that it would be productive or appropriate to remand this case to the office of appeals for further proceedings see 117_tc_183 petitioner has made various other arguments and requests that the court finds frivolous or groundless we conclude that there are no genuine issues of material fact and that respondent is entitled to summary_judgment as a matter of law on the basis of our review of the record we find that respondent did not abuse his discretion in sustaining the tax_lien sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty no greater than dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless although we do not impose a sec_6673 penalty on petitioner today we strongly warn him that if he advances similar frivolous arguments in this court in the future we may impose on him a sec_6673 penalty up to the dollar_figure maximum allowable_amount even upon our own motion to reflect the foregoing an appropriate order and decision will be entered
